Citation Nr: 0713731	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  00-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for a respiratory 
disability.  

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for depression.  

4. Entitlement to service connection for heart disease to 
include cardiomyopathy.

5. Entitlement to service connection for sleep apnea.  

6. Entitlement to service connection for a low back 
disability.  

7. Entitlement to a rating higher than 10 percent for 
residuals of a right knee injury. 

8. Entitlement to a rating higher than 10 percent for 
residuals of a left knee injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1981 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 1999 and May 2002 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In March 2004, the Board reopened the claim of service 
connection for a low back disability and remanded the claim 
and the claims for increase for the knees.  

Other Procedural Matters 

After a review of the record, the Board finds that the 
veteran perfected an appeal of the rating decision in 
September 1999, denying service connection for a respiratory 
disability, which needs further evidentiary development.  

Also, the Board finds that the veteran filed a timely notice 
of disagreement to the rating decision in May 2002, denying 
service connection for diabetes mellitus, depression, heart 
disease, and sleep apnea, and the claims were not withdrawn 
on the basis of his statement in April 2003 in which he made 
the withdrawal of the claims contingent on a favorable 
adjudication of the claims of service connection for back and 
right ankle disabilities and the claims for increase for the 
knees.  

The Board does find that the veteran did unconditionally 
withdraw his appeal on the claim of service connection for 
obesity in a written statement, dated in November 2001, and 
the veteran's notice of disagreement, dated in July 2002, to 
the rating decision in May 2002, did not include disagreement 
with the denial of service connection for hearing loss. 

In statements, dated in September 2004 and in April 2007, the 
veteran's representative raised the claims of service 
connection for hearing loss and obesity, which are referred 
to the RO for appropriate action as claims to reopen. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for a respiratory 
disability, the veteran has identified additional VA records. 

By rating decision in May 2002, the RO denied service 
connection for diabetes mellitus, depression, a heart 
disability to include cardiomyopathy, and sleep apnea.  In a 
statement received by the RO in July 2002, the veteran 
expressed disagreement with the RO's decision.  As a 
statement of the case has not yet been issued, a remand is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In March 2004, the RO provided the veteran notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), addressing the 
claim of service connection for a low back disability as a 
claim to reopen.  As the Board had already reopened the 
claim, the notice was insufficient because it did not include 
the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and 


the injury or disease or event, causing an injury or disease, 
during service.  The notice also did not address the claim of 
service connection for a low back disorder on the basis of 
aggravation.  

Also, since the veteran was last examined by VA in April 
2004, he has stated that his knee pain and instability have 
increased.  As the Board determines there is a need to verify 
the current severity of the knee disabilities, a 
reexamination is required.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. On the claim of service connection for 
a low back disability, ensure VCAA 
compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence 
to substantiate the claim of service 
connection to include secondary service 
connection), and with Dingess v. 
Nicholson, 19 Vet. App. 473. 

2. Obtain records from the Arkansas VA 
Medical Center since June 2004. 

3. Ask the veteran for records of Dr. 
Chambers if he is a not a VA health-care 
professional, or if Dr. Chambers is a VA 
health-care professional, ask the veteran 
to identify the VA facility that would 
have the records. 

4. Schedule the veteran for a VA 
orthopedic examination to determine the 
current level of impairment due to the 
service-connected right and left knee 
disabilities.  The claims file should be 
made available to the examiner for review.  
The examiner is asked to describe the 
following:  recurrent subluxation or 
lateral instability; range of motion in 
degrees of flexion and extension; and, any 


functional loss due to pain, weakness, or 
fatigue, if feasible, in additional 
degrees of loss of flexion or extension.  

5. Furnish the veteran a statement of the 
case on the claims of service connection 
for diabetes mellitus, depression, a heart 
disability to include cardiomyopathy, and 
sleep apnea.  If the veteran subsequently 
perfects an appeal of the claims, ensure 
VCAA compliance. 

6. After the above development is 
completed, adjudicate the claims of 
service connection for a respiratory 
disability and a low back disability and 
the claims for increase for the knees.  On 
the claims for increase for the knees, 
consider whether separate ratings are 
warranted for limitation of flexion or 
extension and instability of the knees.  
If any benefit is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


